Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 1 of 23 Page ID #:1


 1   DONALD W. COOK, CSB 116666
     ATTORNEY AT LAW
 2   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90010
 3   (213) 252-9444; (213) 252-0091 facsimile
     E-mail: manncook@earthlink.net
 4
     Attorney for Plaintiff
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11    CHRISTINA ASTORGA, an individual,               Case No. 2:20-cv-9805
12
      on behalf of herself and as class
      representative,                                 COMPLAINT FOR
13                                                    INJUNCTIVE RELIEF AND
                              Plaintiff,              DAMAGES
14
      vs.                                             1. Injunction Relief (Class
15                                                    Claim) / 42 U.S.C. § 1983
      COUNTY OF LOS ANGELES, a
16    municipal corporation; LOS ANGELES              2. Deprivation of Property /
17
      COUNTY SHERIFF’S DEPARTMENT,                    Fourth & Fourteenth
      a public entity; SHERIFF ALEX                   Amendments / 42 U.S.C. § 1983
18    VILLANUEVA, an individual; and Does
      1 through 10, all sued in their individual      3. Takings Claim / Fifth
19    capacities,                                     Amendment / 42 U.S.C. § 1983
20                            Defendants.             4. Unreasonable Seizures /
                                                      Fourth Amendment / 42 U.S.C.
21                                                    § 1983
22
                                                      DEMAND FOR JURY TRIAL
23

24

25

26

27

28

                                                -1-                             00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 2 of 23 Page ID #:2


 1   I.    JURISDICTION AND VENUE.
 2         1. Plaintiff’s claims arise under 42 U.S.C. §1983.Accordingly, federal jurisdiction
 3   is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343.
 4         2. Plaintiff’s claims arise out of, inter alia, acts of personnel employed by the
 5   County of Los Angeles, causing injury to Plaintiff in the County of Los Angeles.
 6   Accordingly, venue is proper within the Central District of California.
 7   II. PARTIES.
 8         3. Plaintiff Christina Astorga, an individual, is and was at all times relevant hereto,
 9   a resident of the County of Los Angeles, City of Los Angeles. She is a military veteran
10   (medically retired) and the founder of the Los Angeles Chapter of “Wall of Vets.”
11         4. At all times material herein, defendant County of Los Angeles (“LA County”)
12   was and is a public entity duly organized and chartered under the laws of the State of
13   California, and was responsible for the hiring, training, and supervising of the conduct
14   of its employees and agents of the County and the Los Angeles County Sheriff’s
15   Department and all LASD deputies and members.
16         5. At all times material herein, defendant Los Angeles County Sheriff’s Department
17   (“LASD”), is a public entity subject to suit under 42 U.S.C. § 1983 (Streit v. County of
18   Los Angeles, 236 F.3d 552, 565-66 (9th Cir. 2001)).
19         6. Plaintiff names the LASD as a separate defendant for two reasons. First, Plaintiff
20   is informed and believes and based thereon alleges that LA County Sheriff Alex
21   Villanueva may claim he is not a policymaker for defendant LA County. However,
22   Plaintiff is further informed and believes and based thereon alleges that should
23   Villanueva make that claim, he will nevertheless admit he is the policymaker with respect
24   to his own department, defendant LASD. Thus, Villanueva’s self-admitted status as a
25   policymaker for defendant LASD will make that defendant subject to liability should it
26   be determined that Villanueva is responsible for policies that violated the constitutional
27   rights of Plaintiff and class members.
28         7. Second, there is disagreement between the Ninth Circuit and the California

                                                 -2-                                      00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 3 of 23 Page ID #:3


 1   Supreme Court on whether a California sheriff is a state or county policymaker for § 1983

 2   purposes. In Brewster v. Shasta County, 275 F.2d 803 (9th Cir. 2001), and Streit v.

 3   County of Los Angeles, 236 F.3d 552, 559 (9th Cir. 2001), the Ninth Circuit held that

 4   California sheriffs are agents of their employing county for § 1983 purposes. The

 5   California Supreme Court, in Venegas v. County of Los Angeles, 32 Cal.4th 820, 828-39

 6   (2004), disagreed with the Ninth Circuit, holding instead that a California sheriff is not

 7   an agent of his employing county for purposes of § 1983 liability. Should it ultimately be

 8   determined that Venegas correctly states the law on this point, Plaintiff is informed and

 9   believes that Villanueva will nevertheless remain a policymaker for his own department,

10   defendant LASD. Since defendant LASD is not an arm of the state for purposes of

11   immunity under the Eleventh Amendment (see Streit, 236 F.3d at 556-57), Plaintiff can

12   still prevail against Villanueva in his official capacity and defendant LASD

13   notwithstanding Venegas.

14         8. Defendants LA County and LASD are “persons” subject to suit within the

15   meaning of Title 42, U.S.C. § 1983 under Monell v. New York Dept. of Social Serv., 436

16   U.S. 658, 691 (1978). Collectively, these two defendants are referred to as “Entity

17   defendants.”

18         9. Defendant Alex Villanueva (“Villanueva”), an individual, at all times material

19   hereto was and is the LA County Sheriff. Plaintiff is informed and believes and based

20   therein alleges that Villanueva is a policy maker for both defendants LA County and

21   LASD. Plaintiff sues Villanueva in his individual and official capacities.

22         10. At all times material herein, Entity defendants were responsible for the

23   employment, training, and supervision of the actions, conduct, policies, practices, and

24   customs of the employees and agents of the LA County, including LASD and all of its

25   deputies and members. At all times material herein, Entity defendants were responsible

26   for assuring that the actions, conduct, policies, procedures, and customs of the LASD

27   complied with the laws and the Constitutions of the United States and of the State of

28   California.

                                                -3-                                    00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 4 of 23 Page ID #:4


 1          11. The true names of defendants DOES 1 through 10, inclusive, are not now

 2   known to Plaintiff who therefore sues these Defendants by fictitious names. Upon

 3   ascertaining the true name of a DOE Defendant, Plaintiff will amend this complaint, or

 4   seek leave to do so, by substituting same for the fictitious name. Plaintiff is informed and

 5   believes, and based thereon alleges, that each DOE Defendant is in some manner

 6   responsible for the injuries and damages herein complained of.

 7          12. At all times material herein, defendants were each acting as the employee, agent

 8   representative, and officer of every other defendant herein, and within the course and

 9   scope of such employment and agency. All defendants were acting under color of state

10   law.

11   III.   FACTS COMMON TO ALL CLAIMS.

12          A. The September 8, 2020 Protest, Plaintiff’s Arrest and Property Seizures.

13          13. Plaintiff is informed and believes and based hereon alleges that on August 31,

14   2020, an LASD deputy shot and killed Los Angeles resident Dijon Kizzee after he was

15   stopped for allegedly violating a vehicle code provision while riding his bicycle. That

16   shooting, in turn, prompted numerous protests and demonstrations in the County of Los

17   Angeles. One such protest occurred Tuesday evening, September 8, 2020, in South Los

18   Angeles at and/or near Imperial Highway and Normandie Avenue. The protest was called

19   “Justice for Dijon Kizzee.”

20          14. Plaintiff attended the protest, both as an individual and as a representative for

21   Wall of Vets, to support holding accountable those responsible for the death of Dijon

22   Kizzee should it be determined that shooting him was unjustified. As she has done in

23   other similar events, using her smartphone Plaintiff intended to record and livestream

24   video. Plaintiff also intended to use her smartphone to update the social media profile she

25   maintains for “Wall of Vets - Los Angeles” with information concerning the “Justice for

26   Dijon Kizzee” protest.

27          15. Plaintiff is informed that at about 9:00 p.m., the LASD broke up the protest at

28   the corner of Imperial Highway and Normandie Avenue. Plaintiff did not hear any

                                                 -4-                                     00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 5 of 23 Page ID #:5


 1   announcement that the LASD had or were ordering people to disperse. She concluded

 2   LASD had decided to stop the protest and disperse the crowd when she saw LASD

 3   deputies shooting what she believes were rubber bullets and pepper balls at Plaintiff and

 4   others. The LASD fired these rounds without warnings. As they did so, the deputies

 5   advanced on the crowd of people Plaintiff was in.

 6         16. A nearby resident who saw what was happening opened the door to an

 7   apartment complex and allowed Plaintiff and others to enter. Along with others Plaintiff

 8   did so, seeking refuge. As Plaintiff ran into the complex, without any warnings one or

 9   more deputies fired projectiles at Plaintiff. Projectiles struck Plaintiff on her left rear and

10   left arm, inflicting significant injuries. See Exhibit B, C, D, and E. When the deputy(ies)

11   fired the rounds, Plaintiff had not committed any crime and was not threatening harm to

12   anyone.

13         17. Deputies followed Plaintiff and the others into the complex. Plaintiff and a

14   fellow protester hugged each other in an effort to protect one another. Using her

15   smartphone, Plaintiff began to livestream as a female deputy approached her. Plaintiff

16   pleaded with the deputy, saying “don’t hurt us.” The deputy took Plaintiff’s smartphone

17   and pushed Plaintiff against a wall. A male deputy put his hands on Plaintiff as the

18   deputies handcuffed her. Plaintiff asked that they not bend her arm upwards because of

19   a pre-existing injury, also telling the deputies she was a veteran. The male deputy said

20   Plaintiff wasn’t a veteran and added, sarcastically mocking Plaintiff, that “[She] like[s]

21   to be arrested and like[s] to be handcuffed.”

22         18. After Plaintiff was handcuffed, she saw that the female deputy was holding

23   Plaintiff’s smartphone. It appeared the deputy was trying to do something with it, perhaps

24   turning it off (it was on and livestreaming when it was taken from Plaintiff’s hand). That

25   was the last time Plaintiff saw her smartphone.

26         19. Plaintiff was wearing a backpack when she was arrested. The deputies took the

27   backpack off Plaintiff during the handcuffing. Later, Plaintiff is informed, the deputies

28   took possession of the backpack.

                                                   -5-                                      00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 6 of 23 Page ID #:6


 1         20. Deputies took Plaintiff and other arrestees to a truck where they were forced

 2   inside. Plaintiff observed a woman whose hands were bleeding; she was very upset.

 3   Plaintiff and others pleaded with the deputies, asking them to provide care to the woman.

 4   The deputies did nothing. Instead, deputies laughed, and took photos of the arrestees with

 5   what appeared to be the deputies’ personal cell phones.

 6         21. Rather than issuing Plaintiff and the others citations and releasing them in the

 7   field as is ordinarily required under state law and LASD policy, deputies transported

 8   Plaintiff and the others to the LASD station on Imperial Highway. Deputies took Plaintiff

 9   inside the station and began processing her for booking. A deputy, Deputy Luna, refused

10   Plaintiff’s request for face mask, responding sarcastically “sure, you’ll get a mask.”

11   Plaintiff was never provided a face mask.

12         22. During booking, Plaintiff was forced to remove her belt, shoes, and car keys

13   that were in her pocket. Deputies put her property in a plastic bag and kept them. Plaintiff

14   estimates she arrived at LASD Imperial station at about 9:30pm. Plaintiff estimates she

15   was not released from the station until about 2 or 3 a.m the next morning on September

16   9, 2020.

17         23. When Plaintiff was being processed for release on September 9, she received

18   the plastic bag with her belt, shoes, and car keys. She also received her backpack. Missing

19   from Plaintiff’s backpack, however, were her military grade goggles that were in the

20   backpack when she was arrested. LASD personnel give Plaintiff a pink sheet of paper,

21   “Los Angeles County Jail Booking and Property Record,” that supposedly inventoried

22   her property the deputies took. The copy Plaintiff received is unreadable (see Exhibit F).

23   Plaintiff asked a deputy for her smartphone taken at the time of Plaintiff’s arrest. The

24   deputy stated Plaintiff would not get her smartphone until her court date.

25         24. Plaintiff’s bail paperwork states the charge against her is a violation of Penal

26   Code § 409 – failure to disperse. See Exhibit G. Plaintiff’s court appearance date is

27   January 6, 2021 even though, Plaintiff is informed, the district attorney will not be filing

28   charges. See Exhibit A.

                                                 -6-                                     00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 7 of 23 Page ID #:7


 1         25. Defendants’ refusal to return Plaintiff’s smartphone to her is causing her great

 2   distress. Plaintiff used it for her everyday tasks, including staying in contact with family

 3   and friends while maintaining substantial personal, private and sensitive information on

 4   the smartphone. Plaintiff also used the smartphone to communicate with her organization,

 5   Wall of Vets, organizing events, contacting members and others, and as she was doing

 6   on September 8, 2020, recording the police as they confronted and arrested protesters.

 7         26. Plaintiff’s smartphone was not password protected. Consequently, the deputies

 8   or whoever has the phone, can access all of Plaintiff’s sensitive information, change

 9   settings and the like. It appears that someone with the LASD did just that. After

10   Plaintiff’s release and when she was unable to retrieve her smartphone, she obtained a

11   replacement. Upon logging onto her social media accounts, including the Instagram

12   account she operates for “Wall of Vets – Los Angeles,” Plaintiff saw that the profile

13   description had been changed to “Blue Lives Matter #supportbluelives.” Plaintiff is

14   informed that LASD personnel made the change as they were the last ones in possession

15   of Plaintiff’s smartphone. A true and correct copy of a screenshot capturing this profile

16   change before Plaintiff deactivated the account is attached hereto as Exhibit H.

17         27. On September 10, 2020, Plaintiff returned to the LASD Imperial Station to

18   inquire about retrieving her smartphone. There was no one at the front desk so Plaintiff

19   called the posted phone number. The phone number appeared to be for an “inventory”

20   department. Plaintiff spoke with someone and, after providing her identifying

21   information, was told, again, that her smartphone would not be returned, if ever, until her

22   court date.

23         28. When Plaintiff was booked, she provided the LASD booking personnel a valid

24   address at which she receives mail and other notices. Since Plaintiff’s September 8, 2020

25   arrest, Plaintiff has not received any notice for anyone, including the LASD or the

26   County, that her smartphone was being held or how or whom Plaintiff might contact to

27   retrieve her smartphone.

28   ///

                                                 -7-                                     00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 8 of 23 Page ID #:8


 1         B. Plaintiff’s Arrest and Seizures of Her Property, Were Condoned And/Or

 2         Ratified by Policy Makers for Defendants LA County and LASD.

 3         29. Plaintiff is informed and believes and based thereon alleges that on or before

 4   September 8, 2020, one or more policy makers for LA County and/or LASD, decided that

 5   LASD personnel could and should arrest individuals present at demonstrations that LASD

 6   had declared unlawful, without regard to evidence showing that the individuals had failed

 7   to disperse or had committed unlawful acts that justify arrest. In other words, the policy

 8   makers decided that mere presence at or near a demonstration declared unlawful, could

 9   and would justify an arrest.

10         30. Plaintiff is informed and believes and based thereon alleges that on or before

11   September 8, 2020, one or more policy makers for LA County and/or LASD, also decided

12   that for persons as described above, those persons could and should be subjected to

13   serious injuring force like that directed against Plaintiff without any warning, even

14   though (a) the person had not committed a crime, (b) was not fleeing, and (c) was not

15   threatening harm to anyone.

16         31. Plaintiff is further informed and believes and based thereon alleges that on or

17   before September 8, 2020, one or more policy makers for LA County and/or LASD,

18   decided that for persons arrested as described above, the LASD should take and withhold

19   the person’s personal property -- particularly smartphones -- and not release or return the

20   property to the owners upon their release from custody. Plaintiff is informed and believes

21   that the pretextual reason LASD decided upon to refuse to return persons’ property, was

22   that the property would be held as “evidence.”

23         32. In fact, Plaintiff is informed and believes that LASD personnel know or should

24   know that the property the LASD is withholding is not evidence of crime. Instead, the

25   true reason for LASD’s refusal to return to persons their property the LASD seized -- in

26   particular smartphones -- is to punish persons for having some connection to a protest that

27   LASD had declared unlawful, and/or because the LASD was upset that the Los Angeles

28   County District Attorney had announced her office would not file charges for failure to

                                                 -8-                                    00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 9 of 23 Page ID #:9


 1   disperse citations issued to persons like Plaintiff (see Exhibit A).

 2         33. Plaintiff is informed and believes that the LASD’s ongoing refusal to (a) return

 3   to persons their property the LASD seized -- in particular smartphones -- (b) seek judicial

 4   review for justification for continuing to withhold the property from the owners, and (c)

 5   provide notice and opportunity for the property owners to contest the continued

 6   withholding of their property, has been approved and/or ratified by one or more policy

 7   makers for LA County and/or LASD.

 8         34. Plaintiff is informed and believes and based thereon alleges that one of the

 9   policy makers referenced above, is defendant Villanueva.

10         C. Class Action Claim.

11         35. Plaintiff bring this action on her own behalf, and on behalf of the class of all

12   persons similarly situated, pursuant to Rule 23(b)(2), Federal Rules of Civil Procedure.

13   The class covers all persons arrested by LASD at protests like the one Plaintiff attended

14   on September 8, 2020, and whose items of personal property the LASD seized without

15   a warrant or other judicial review, and for whom the LASD refuses to return or release

16   the property to its owners despite the absence of justification for continuing to seize and

17   hold the property without judicial review, and without giving notice and opportunity to

18   be heard by property owners who seek to reclaim their property. Plaintiff is the proposed

19   class representative.

20         36. On information and belief, the class is comprised of many dozens of

21   individuals, numbering perhaps over 100. The members of the classes are so numerous

22   that joinder is impracticable.

23         37. Questions of law and fact common to each class include:

24                A. Whether the seizures and continued retention of class members’ items of

25         personal property without a warrant or any judicial review, violates the Fourth,

26         Fifth and/or Fourteenth Amendment.

27                B. Whether defendants’ refusal to provide any notice of any kind for the

28         continuing seizure of Plaintiff’s property, violates the Fourth and Fourteenth

                                                 -9-                                    00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 10 of 23 Page ID #:10


 1          Amendments.

 2                 C. Whether defendants’ refusal to provide any hearing of any kind at which

 3          class members can contest the continuing seizure of Plaintiff’s property, violates

 4          the Fourteenth Amendment.

 5                 D. Whether defendants’ continuing seizure of class members’ items of

 6          personal property is intended as punishment for having been associated with a

 7          protest.

 8          38. Plaintiff’s claims are typical of the claims of members of each class on whose

 9   behalf she acts as a class representative, in that as with each class member, Plaintiff’s

10   personal property items were seized without a warrant; the LASD is continuing to

11   withhold the property without any judicial review; and without LASD providing any

12   notice or review procedure at which Plaintiff could reclaim her property.

13          39. Plaintiff will fairly and adequately protect the interests of each class on whose

14   behalf she is acting as a class representative. Plaintiff has no interest which is now or may

15   be potentially antagonistic to the interests of each class member on whose behalf she is

16   acting as a class representative. As with all class members, Plaintiff’s personal property

17   was seized following her arrest at a protest event, and is being withheld from her without

18   any judicial review or review of any type for that matter.

19          40. In accordance with Fed.R.Civ.P. Rule 23(b)(1)(A), prosecutions of separate

20   actions by individual members of each class would create a risk that is inconsistent or

21   varying adjudications with respect to individual members of the class would establish

22   incompatible standards of conduct for the parties opposing the class.

23          41. In accordance with Fed.R.Civ.P. Rule 23(b)(1)(B), prosecutions of separate

24   actions by individual members of the class would create a risk of adjudications with

25   respect to individual members of the class which would, as a practical matter,

26   substantially impair or impede the interests of the other members of the class to protect

27   their interests.

28   ///

                                                 -10-                                     00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 11 of 23 Page ID #:11


 1          D. Appropriateness of Equitable Relief.

 2          42. Plaintiff and class members do not have an adequate remedy at law. The

 3   continuing seizure of the items of personal property without a warrant or any review,

 4   judicial or otherwise, constitutes ongoing violations Plaintiff’s and class members’ Fourth

 5   and Fourteenth Amendment rights guaranteeing that all property seizures must be

 6   reasonable and at some point (either pre- or post-seizure) subject to judicial or at least

 7   quasi-judicial review. The ongoing seizures are causing continuing, sweeping and

 8   irreparable harm to Plaintiff and class members by depriving Plaintiff and class members

 9   of property such as smartphones that are often essential for Plaintiff and class members’

10   daily activities.

11          43. Plaintiff and class members are also entitled to declaratory relief with respect

12   to the constitutionality of the continuing seizures without warrants or review of any type,

13   judicial or otherwise, and an injunction commanding defendants to (a) release and return

14   the property of Plaintiff and class members or, alternatively, (b) provide prompt judicial

15   review in compliance with due process guarantees at which Plaintiff and class members

16   can contest the ongoing seizures without warrants of Plaintiff and class members’ items

17   of personal property.

18          44. Injunctive relief does not raise any mootness issues because the harm alleged

19   may be revisited on the class where it is capable of repetition, yet evading review due to

20   the transitory nature of Plaintiffs’ claims. County of Riverside v. McLaughlin, 500 U.S.

21   44, 51-52 (1991).

22                                          COUNT ONE

23                        (Injunctive Relief -- By Plaintiff and Class Members

24                                    As Against All Defendants)

25                       (42 U.S.C. § 1983/ Fourth & Fourteenth Amendments)

26          45. By this reference, Plaintiff, on behalf of himself and members of the class she

27   represents, re-alleges and incorporates all previous and following paragraphs as if fully

28   set forth herein.

                                                  -11-                                  00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 12 of 23 Page ID #:12


 1         46. The present ongoing seizures of items of personal property -- including

 2   smartphones -- without warrants or any review, judicial or otherwise, violates the Fourth

 3   Amendment proscription against unreasonable seizure, and the Fourteenth Amendment

 4   prohibition against the confiscation of property without due process of law.

 5         47. The acts alleged herein were the product of a custom, practice and/or policy of

 6   the Entity defendants personally approved by defendant Villanueva, which custom,

 7   practice and/or policy caused the constitutional violations alleged herein.

 8                                       COUNT TWO

 9               (Damages Claim -- By Plaintiff Only As Against All Defendants)

10                   (42 U.S.C. §1983 / Fourth & Fourteenth Amendments)

11         48.    By this reference Plaintiff, on behalf of herself only, re-alleges and

12   incorporates all previous and following paragraphs as if fully set forth herein.

13         49. The continuing seizure of Plaintiff’s items of personal property without a

14   warrant or judicial review of any kind, is depriving him of property in violation of the

15   Fourth and Fourteenth Amendments. Therefore, Plaintiff is entitled to recover

16   compensatory damages proximately caused by the property seizures.

17         50. The acts alleged herein were the product of a policy or custom of the Entity

18   defendants and personally approved by defendant Villanueva as alleged above, and

19   entities Plaintiff to recover punitive damages as against individual defendants.

20                                      COUNT THREE

21         (Damages Claim -- By Plaintiff Only As Against Entity Defendants Only)

22                            (42 U.S.C. §1983 / Fifth Amendment)

23         51.    By this reference Plaintiff, on behalf of herself only, re-alleges and

24   incorporates all previous and following paragraphs as if fully set forth herein.

25         52. By seizing Plaintiff’s items of personal property and not returning them despite

26   Plaintiff’s repeated requests, the Entity defendants physically took possession of

27   Plaintiff’s property ostensibly for a public purpose of punishing Plaintiff for her mere

28   presence at the September 8, 2020 protest. Defendants, however, have not compensated

                                                -12-                                    00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 13 of 23 Page ID #:13


 1   Plaintiff but instead, effected a de facto forfeiture of Plaintiff’s property. Consequently,

 2   the seizures without any judicial review constituted a “Taking” within the meaning of the

 3   Takings Clause of the Fifth Amendment to the United States Constitution.

 4             53. Defendants’ property seizures constituted a final decision. Per the policies

 5   described above, the Entity defendants have not provided any review process, judicial or

 6   otherwise, to challenge the property seizures.

 7             54. Because the Entity defendants effected a Taking of personal property without

 8   payment of compensation, Plaintiff is entitled to recover the reasonable value of her

 9   property defendants seized.

10                                          COUNT FOUR

11                   (Damages Claim -- By Plaintiff Only As Against All Defendants)

12                               (42 U.S.C. §1983 / Fourth Amendment)

13             55.    By this reference Plaintiff, on behalf of herself only, re-alleges and

14   incorporates all previous and following paragraphs as if fully set forth herein.

15             56. Plaintiff’s seizure by unknown LASD deputies on September 8, 2020, violated

16   his Fourth Amendment rights against unreasonable seizures by:

17                    A. Subjecting Plaintiff to excessive force even though (a) Plaintiff had not

18             committed a crime and was not threatening harm to anyone;

19                    B. Arresting Plaintiff in the absence of probable cause that Plaintiff had

20             committed any crime.

21             57. The acts alleged herein were the product of a policy or custom of the Entity

22   defendants and personally approved by defendant Villanueva as alleged above, thereby

23   entitling Plaintiff to recover punitive damages as against individual defendants.

24                                              PRAYER

25             WHEREFORE, Plaintiff respectfully requests that this Court grant the following

26   relief:

27             On The First Cause of Action:

28             58. That the Court certify this case pursuant to F. R. Civ. P. 23(b)(2) as a class

                                                   -13-                                    00141167.WPD
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 14 of 23 Page ID #:14
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 15 of 23 Page ID #:15
       Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 16 of 23 Page ID #:16




                                              NEWS RELEASE

Media Contact:
Ricardo Santiago
Public Information Officer
213-257-2000
RSantiago@da.lacounty.gov
Twitter: @LADAOffice

                                                                                                    June 8, 2020

            District Attorney Jackie Lacey Will Not File Charges
                 for Curfew Violations, Failure to Disperse
Los Angeles County District Attorney Jackie Lacey announced today that she will not file charges
against any protester for a curfew violation or failure to disperse.

She directed her legal staff to decline to prosecute these cases in the interest of justice.

“I believe whole-heartedly in free speech and support the right of protesters to demonstrate peacefully
against historic racial injustice in our criminal justice system and throughout our nation,” District
Attorney Lacey said. “I want to encourage the exchange of ideas and work to establish dialogue between
law enforcement and protesters so that we may implement enduring systemic change.”

The District Attorney’s Office prosecutes all felonies in Los Angeles County and misdemeanors that
occur in the unincorporated areas of the county and in most cities.

These 10 cities prosecute misdemeanors that occur in their jurisdictions: Los Angeles, Long Beach,
Santa Monica, Pasadena, Torrance, Burbank, Inglewood, Hawthorne, Hermosa Beach and Redondo
Beach.


About the Los Angeles County District Attorney's Office
Los Angeles County District Attorney Jackie Lacey leads the largest local prosecutorial office in the nation. Her
staff of nearly 1,000 attorneys, 300 investigators and 800 support staff members is dedicated to protecting our
community through the fair and ethical pursuit of justice and the safeguarding of crime victims' rights.




         Lacey Press Release                                                                 EXHIBIT A
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 17 of 23 Page ID #:17




 Injury photo (backside, lower)                                  EXHIBIT B
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 18 of 23 Page ID #:18




 Injury Photo (lower left side / buttocks)                       EXHIBIT C
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 19 of 23 Page ID #:19




 Injury Photo (left arm / elbow)                                 EXHIBIT D
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 20 of 23 Page ID #:20




 Injury Photo (left forearm)                                     EXHIBIT E
                                                                                                                                                            YES   NO
                 Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 21 of 23 Page ID #:21                                                             D     D
                                                                                                                                          HAVE VD           D     D
                                                                     LOS ANGELES COUNTY JAIL                                              HAVE HEPATITIS
                                                                                                                                                            D     D
                                                                  BOOKING AND PROPERTY RECORD                                             HAVE TB
                                                                                                                                                            D     □
                                                                                                                                          EVER HAVE TB

       BOOKING NO.                      LOC BKD      DR LIC NO.                                                            PRISONER'S REC EIPT
                                                                                  STATE



•      ARRES,TEE'S NAME (LAST, FIRST, MIDDLE )




  •
-·•    LOCATION OF ARREST


       CHARGE
                                                                     TOTAL BAIL
                                                                                   l,




                                                                     WARR./COMM. NO.
                                                                                          7


                                                                                          8
                                                                                                                            /
                                                                                              PRISONER'S SIGNATURE WHEN BOOKED
        JAILLOC.        ARRAIGN. DATE         TIME        COURT                                                                      ,....---




·•
                                                                                                                                 \                                16
                                                                                                                                               & PROPERTY
                                                                                              PRISONER'S SIG., ~~R REC'T. OF FOR_s.G_OJNG CASH

                                                                                              X                ....-"""'                                          17


                            PROPERTY
                                                                                                                                                                  18



                                                                                                                                                                   19
                                                                                                                                            & PROPER1Y
                                                                                              PRISONER'S SIG., FOR REC'T. OF REMAINING CASH
                                                                                                                                                                       20
                                                                                              X



      lff.J.2MSo'14
                      LASD Property Receipt                                                                                            EXHIBIT F
                              '-'-J.;J '"'''-'u~LES C                     DEPART     ""'"'
                                                                                      T           •
                    FELONY "OWN REco                  OUNTY SHE:ij!FF' !>         MEN
       Case                                     .
                                              GNIZANCE"     RELEASE
              2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 22AND..,J \ GREEMENT
                                                                              .
                                                                                        TO~
                                                                                           \\
                                                                                              PPEA-R
                                                                                               of 23                                 Page ID #:22
                 Last Name                 C       c;Tl "->A                ~o~c,
                                                                          c,-f:c      Goo 'is' \ "I                         '1
                                                    First                       Middle                    Booking Number
                                                     Los         f\--N1-,~                 c_ A_ _
                A                                      - ~ -~~-=--==
                                                    Street                          '
                                                                                          c 1ty      --          =-----:;:--
                                                                                                                       Zip
                  y o s f: c-.
                Charge
                                 1t""   l                                        q '2-b -· Q3 :SIT - C•ll~ - 3. S <:j
                                                                                File Number
                                                                                        "'-.


                 I A~REE Tb APPEAR IN PERSON IN THE BELOW INDICATED COURT ON THE DATE AND
                TIME SPECIFIED BELOW, AND AT SUCH OTHER TIMES AS _THE COURT SHALL
                THEREAFTER DIRECT, AND I WILL OBEY ALL,f>THER LAWFUL ORDERS OF THE COURT .
                l+A LSO AGREE THAT IF I FAIL TO APPEAR AT' fHE JIME AND PLACE AGREED OR AS
                DIRECTED SY THE COURT AND I AM APPREHENDED 'OUTSIDE THE STATE OF
                CALIFORNIA, I WILL, AND I 'Do, HEREBY WAIVE EXTRADITION PROCEEDINGS. I AM
                AWARE THAT THE COURT MAY AT ANY TIME, IN ITS DISCRETION, REVOKE THE ORDER
                FOR RELEASE; THAT WILLFUL FAILURE TO APPEAR ON THE BELOW DATE OR AT
                SUyH TIME 0,R TIMES AS DIRECTFD BY THE COURT IS. P!:Jt:-JISHABLE AS A SEPARATE
                FELONY OFFENSE.

11:   A.        PROMETO APARECER EN PERSONA EN LA CORTE INDICADA ABAJO y EN LA FECHA Y                                                      \
   , .._        :rJEMPO ESPEC\FICADO ABAJO YEN TALES OTROS TIEMPOS COMO LA CORTE
 •    -~        o'ESPUES ORDENE, YE OBEDECERE l'ODAS LAS OTRAS ORDENES LEGALES DE LA
         .,) -! ccinE. I AMBIEN , PROME,TO QUE'S! DEJ,O QE APARECER EN EL TIEMPO y LUGAR
         ~ \     G(NVEN\00 Y ORDENADO ~ OR IJA ~   C ~RliE, Y SOY ARRES1iADO FU ERA DEL ESTADO
                 OB CAL\F'OR~ IA RE;NUNCIARE YAO RENUNCION PROCEiSOS DE EXTRADIGCION.
                 RECONOZCO QlJ ~ LA c\::>RTE l\Uj;D, EN CUALQUIEB TIEM~O A SU DISCRECION
                REVOCAR LA ORDEN DE LIBERTiAD,,       F.AlLTA voJJi~AR!A QE Af:'ARECER EN LA
       - -~ F-liGl=iA-ABAJO-MENCIONADA~N TAL TIEMPO O'TIE,;,;PdS s·EG l,.J N GRQ£NADO POR
                LA CORTE, ES CASTIGA g_o£oMo L/NA OFENSA APARTE DE FELON\~ . AL ~ IRMtR,... '
                ESTA FORMA y SIN ADr.,fl TIR CULPA YO PROMETO PRESENTARME ANTE ~ CORTE
                QUE SE INDICA ABAJq.                                .
                                                             1
                             ' '
                    WITHOUT .ADMITTING GUilT, I PROMISE TO APPEAR BEFORE l"HE COURT AT THE
                                  'TIME DATE, AND'\,tOCATION INDICATED •BELOW.
                                                                  ·-
                       1
                       ,      AM        '  ,;    ·, .                .                           _
                     <l ! 50 ;:m on -uie c; i". . day of   >) fij.J V              .~      z_. \


              ~ELEASEE
               "- ) ~                                                                                              \.


                                                             - .- ~ - ----,-;-- --';:;-;-:-!-;-;-- - - -\- -----=.:-

                                                    0 N£ _y,e-&,e-,,J '\           $\           ::CN'-K- ,,._,cq C c,A               '-)0'3,o   I
                                                     Address                                   Street -           City
               court


                Judge/Commission,er authorizing r ~                         ,                  Teletype Number
                 •\        Y'(?'-'>o-t-:::C                 -     "''\
                ~~~==-:..-:----:==::::-:y-;:;::i::~~ Em PIoyee Number
                                                                                                             O?'   /4., /4o
                                                                                                           _:::.._!..,~--~ - - -
                E:xecuted in the presence of releasing O ,c                                                Date/rime


                                                                 to court         Cop                                   .        .
                                            Original + 1 coP~nnlcinn                    y to arrestee
                                 r~• '" do•~" to
                                               . Appear
                                                    .~                                            ~~~,ds~•:-;_: EXHIBIT
                                                                                                                 . . 'G
                 sH;R"-463 (10/97)                                                                            Copy to 1nvest1gator
                     Release / Agreement
                                                                                                                                                    .J
Case 2:20-cv-09805-AB-AGR Document 1 Filed 10/26/20 Page 23 of 23 Page ID #:23




 Screenshot "WallofVetsLA"                                       EXHIBIT H
